DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 10/21/21.
Claims 1, 7-10, and 14 are amended;
Claims 15 is newly added; and
Claims 1 and 7-15 are currently pending.
Response to Arguments
Applicant’s arguments, see second paragraph on page 8 of Remarks, filed 10/21/21, with respect to the rejections of claims 1 and 14 under 35 USC 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.
Regarding claims 1 and 14, the Examiner now interprets a solder layer 104 of Liu formed on the bottom surface of 108 to be the stress relaxation layer necessitated by amendment filed on 10/21/21. The Examiner notes that the solder layer 104 is considered a stress relaxation layer because it inherently provides some form of stress relief between the layers 108/136. Based on this new interpretation, Liu discloses that the thermally insulating layer 108 is between the second mount material 100 and the stress relaxation layer 104 on the bottom of 108 (see FIG. 7 of Liu). Therefore, claims 1 and 14 are anticipated by Liu based on the new interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, and 12-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al. (US PG Pub 2012/0177074 A1) (06/09/21 IDS).
Regarding claim 1, Liu discloses an element structure (FIG. 7), comprising: 
a heat dissipation member (48, FIG. 7, wherein 48 is a high thermal conducting metal base, [0053]); 
a support member (FIG. 7) on the heat dissipation member, wherein the support member includes: 
a first mount material (136, FIG. 7, [0062]), a stress relaxation layer (104, FIG. 7, where 104 is formed on the bottom surface of 108, [0052]), and a second mount material (100, FIG. 7, [0049]) in order from a side of the heat dissipation member, wherein each of the first mount material and the second mount material includes an electrically conductive material (136 may be made from aluminum or copper and 100 may be made from Cu-W, wherein the materials are electrically conductive, [0067]); and 
a thermally conductive insulating layer (108, FIG. 7, wherein 108 may comprise AlN which is a thermally conductive insulating layer, [0058]) between 
a functional element (12, FIG. 7, [0037]) on the support member, wherein the second mount material is between the functional element and the stress relaxation layer (100 is between 12 and 104 on the bottom of 108, FIG. 7).
Regarding claim 7, Liu discloses the electrically conductive material includes at least one of silicon carbide (SiC), copper, aluminum, a copper-tunqsten alloy (Cu-W), and a copper-molybdenum alloy (Cu-Mo) ([0067]).
Regarding claim 8, Liu discloses the thermally conductive insulating layer includes aluminum nitride ([0058]).
Regarding claim 9, Liu discloses the stress relaxation layer is in a region excluding a peripheral part of the support member (116 is excluded from a peripheral part of the support member near layers 100 or 136, FIG. 7).
Regarding claim 12, Liu discloses the functional element comprises a light-emitting element (12 is a laser emitter bar or chip, [0037]).
Regarding claim 13, Liu discloses the light-emitting element comprises a semiconductor laser (“the laser chip 12 may be made of GaAs semiconductor,” [0060]).
Regarding claim 14, Liu discloses a light-emitting device (FIG. 7), comprising: 
a heat dissipation member (48, FIG. 7, wherein 48 is a high thermal conducting metal base, [0053]); 
a support member (FIG. 7) on the heat dissipation member, wherein the support member includes: 

a thermally conductive insulating layer (108, FIG. 7, wherein 108 may comprise AlN which is a thermally conductive insulating layer, [0058]) between the second mount material and the stress relaxation layer (108 is disposed between 100 and 104 on the bottom of 108, FIG. 7); and 
a light-emitting element (12, FIG. 7, [0037]) on the support member, wherein the second mount material is between the functional element and the stress relaxation layer (100 is between 12 and 104 on the bottom of 108, FIG. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of JP11-307875 (herein JP’875, 01/08/19 IDS).
Regarding claim 10, Liu has disclosed the element structure outlined in the rejection to claim 1 above except the stress relaxation layer includes at least one of tin (Sn), indium (In), or aluminum (Al). JP’875 discloses a similar support member (FIG. 8) between a light-emitting element (79, FIG. 8) and a heat sink (71, FIG. 8) comprising a first submount (73, FIG. 8), a second submount (77, FIG. 8), and stress relaxation layers (74/76, FIG. 8) formed between the first and second submounts, wherein the stress relaxation layers comprise In solder layers ([0030]-[0031]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stress relaxation layer of Liu with In material as taught by JP’875 in order to maximize stress relaxation to the support member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Ishii et al. (US PG Pub 2005/0167679 A1).
Regarding claim 11, Liu has disclosed the element structure outlined in the rejection to claim 1 above except the stress relaxation layer includes a multi-layer film. Ishii discloses a multi-layer solder (7, FIG. 1, [0052]) comprising a first solder layer made of platinum (7a, FIG. 1) and a second solder layer made of titanium (7b, FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stress relaxation layer of Liu with the multilayer film configuration as taught by Ishii in order to obtain desired bonding strength while preserving stress relaxation ability.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828